Order, Family Court, New York County (Edward Kaufman, J.), entered June 16, 1995, which denied respondent’s motion to vacate an order of disposition terminating his parental rights to the subject child upon a finding of permanent neglect, following respondent’s failure to appear at the third and final session of the fact-finding hearing and immediately ensuing dispositional hearing, unanimously affirmed, without costs.
Respondent’s excuse for his default was properly rejected by the court as “contrived, unpersuasive, and unbelievable”. In any event, respondent failed to show a meritorious defense to either the evidence that he had permanently neglected the child despite the agency’s diligent efforts (see, Matter of Sheila G., 61 NY2d 368, 384-385) or that termination of his parental rights is in the child’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.